Title: To James Madison from Daniel T. Patterson and Daniel Carmick, [ca. 19 August 1814]
From: Patterson, Daniel T.,Carmick, Daniel
To: Madison, James


        
          [ca. 19 August 1814]
        
        The Memorial of the Subscribers, in behalf of the Officers, Petty Officers, Midshipmen, Seamen, and marines on the New orleans Station,
        Humbly Sheweth;
        That having Seen ⟨t⟩he provision, of an Act, entitled, an Act, concerning the Pay of Officers, Seamen, and marines in the Service of the United States, passed the ⟨1⟩8th day of April 1814, that the President is authorized to make an addition of twenty five ⅌cent, to the Pay of the Officers,

Petty Officers, Midshipman, Seamen, and Marines engaged in any Service of peculiar hardship, or disadvantage, Your petitioners, pray leave most respectfully to draw your attention to the situation of the Navy Officers, Seamen, and marines, on this station; which is one of those we presume the Legislature must principally have had in view, when they made the provision alluded to; If any Station is exposed to hardships, and disadvantages it must be ours; where the exposure to the heats of a climate nearly tropical, and to the moisture of a Country continually inundated distroys all the comforts of the Service, and renders the lives of those engaged ⟨i⟩n it exposed to dangers greater than those of Battle, while the victim sinks into his watery grave without the cheering consolation, of knowing that his name, will be repeated as that of one of those who have fallen in defence of their country; if however we were exposed only to fatigues and dangers greater than those of our brethren, on more favored Stations, we should not think of applying for the advantages of the Act; We owe our Services and our lives, to our Country, and whatever be the nature of that Service or the mode in which our lives be required we should never think of appreciating those sacrefices by money.
        But this station is not only a fatigueing and unhealthy one; it is uncomonly expensive every necessary article of cloathing and subsistance being fixt one hundred ⅌cent higher than on any other station in th⟨e⟩ Union, so that the Same Pay and emoluments, which would enable the Officer to support his rank, and give his little comforts to the Seaman in other parts of the world will here Suff⟨ice⟩ for neither; Your petitioners need adduce, no proof of this fact an examination of the Public accounts, as well for the Army as the Navy on this station will clearly shew that the rate of encrease established by the act, is not edequate to the enhanc⟨e⟩d price of every article necessary for subsistance at this place.
        Your petitioners therefore pray that an addition of twenty five ⅌cent be made to the Pay of the Officers, Petty Officers, Midshipmen, Seamen, and marines serving on the Neworleans Station; and they further pray that such addition if compatible, may take effect from the date of the aforesaid act. And Your petitioners will ever pray ⟨Gd⟩.,
        
          Danl. T. PattersonComg. Naval OfficerNew Orleans StationDan CarmickMajor Marine Corps
        
      